DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 3, Nishimura et al. (US Patent 9065228 B2) teaches: “a connector assembly (10 and 80, seen in figure 10), comprising: (a) a connector 10 including a connector body 200, a terminal 400 attached to the connector body 200, and a reinforcing metal fitting 500 attached to the connector body 200, the connector 10 being attached to a surface of a substrate 700; and (b) a protective member 710 including a pair of parallel first walls 230 extending in a longitudinal direction Y of the connector body 200, a pair of parallel second walls 230B extending in a width direction X of the connector body 200, the pair of second walls 230B being connected to both ends of each of the pair of first walls, and an accommodation unit (along 710) in which four sides of periphery are defined by the first wall and the second wall (230 and 230B), the protective member 710 being attachable to the surface of the substrate 700 with the connector 10 accommodated in the accommodation unit (along 710); (c) wherein the protective member 710 is placed on the surface of the substrate 700 while coupled to the connector 10 with the connector 10 accommodated in the accommodation unit (along 710)".
However, Nishimura fails to provide, teach or suggest: wherein the protective member includes a substrate side surface opposed to the surface of the substrate and a hot-melt unit formed of a hot-melt material, at least a portion of the hot-melt unit being exposed to the substrate side surface.
Claims 2 and 5-8 are dependent on claim 3 and are therefore allowable for the same reasons.  
As per claim 4, Nishimura et al. (US Patent 9065228 B2) teaches: “a connector assembly (10 and 80, seen in figure 10), comprising: (a) a connector 10 including a connector body 200, a terminal 400 attached to the connector body 200, and a reinforcing metal fitting 500 attached to the connector body 200, the connector 10 being attached to a surface of a substrate 700; and (b) a protective member 710 including a pair of parallel first walls 230 extending in a longitudinal direction Y of the connector body 200, a pair of parallel second walls 230B extending in a width direction X of the connector body 200, the pair of second walls 230B being connected to both ends of each of the pair of first walls, and an accommodation unit (along 710) in which four sides of periphery are defined by the first wall and the second wall (230 and 230B), the protective member 710 being attachable to the surface of the substrate 700 with the connector 10 accommodated in the accommodation unit (along 710); (c) wherein the protective member 710 is placed on the surface of the substrate 700 while coupled to the connector 10 with the connector 10 accommodated in the accommodation unit (along 710)".
However, Nishimura fails to provide, teach or suggest: wherein the protective member includes a protrusion exposed to an inside surface of the accommodation unit, and the protrusion engages with the connector body to couple the connector and the protective member together.
Claims 9-13 are dependent on claim 4 and are therefore allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831     
                                                                                                                                                                                                   /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831